         Case 1:21-mj-00311-RMM Document 10 Filed 06/11/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                 )
                                          )
                  v.                      )                   No.     21-mj-00311 (GMH)
MATTHEW EUGENE LOGANBILL,                 )
                                          )
            Defendant.                    )
__________________________________________)

         MOTION TO RECONSIDER APPOINTED COUNSEL INELIGIBLITY

       Mr. Matthew Loganbill, through undersigned counsel, requests that this Honorable Court

reconsider its finding that he is ineligible for appointed counsel, and as grounds states:

   1. On March 16, 2021, Mr. Loganbill was charged in U.S. District Court for the District of

       Columbia via criminal complaint with Obstruction of a Congressional Proceeding, in

       violation of 18 U.S.C. §1512(c)(2), Unlawful Entry, in violation of 18 U.S.C. §§

       1752(a)(1) and (a)(2); Aiding and Abetting, in violation of 18 U.S.C. § 2(a), and Violent

       Entry and Disorderly Conduct, in violation of 40 U.S.C. §§ 5104(e)(2)(D) and (G). See

       ECF No. 1.

   2. On March 29, 2021, Mr. Loganbill was arrested in Versailles, Missouri, his home

       jurisdiction, pursuant to the arrest warrant generated by the criminal complaint. See ECF

       No. 5. On the same day, the FBI executed a search warrant at Mr. Loganbill’s residence

       and seized his computer.

   3. On April 2, 2021, Mr. Loganbill had his initial appearance in U.S. District Court for the

       District of Columbia. At that time, he motioned the court to appoint counsel. The Court,




                                                  1
         Case 1:21-mj-00311-RMM Document 10 Filed 06/11/21 Page 2 of 4




       upon representations made in his financial affidavit, 1 denied that request. It then set an

       Ascertainment of Counsel hearing for May 3, 2021. See Minute Entry.

    4. Following that initial appearance, Mr. Loganbill attempted to retain private counsel but

       due to insufficient funds, he was not able to secure representation.

    5. Upon reflection of Mr. Loganbill’s financial affidavit, it is clear that his assets are not

       liquid, but are instead, estimated valuations of his home and business. To obtain the

       necessary liquid funds, his only option is to borrow against the valuations of his home

       and business through a bank-sponsored loan. However, his bank has expressed that it

       will not authorize a loan unless or until he submits his personal and business 2020 federal

       income tax returns. 2

    6. Mr. Loganbill is currently unable to submit his 2020 tax returns because the FBI is in

       possession of his computer, which contains the requisite financial records.

    7. On May 3, 2020, Mr. Loganbill and undersigned explained this to Magistrate

       Merriweather and she, upon Mr. Loganbill’s motion, appointed undersigned as interim

       counsel. See Minute Entry. The Court then set this case for another Ascertainment of

       Counsel hearing on May 27, 2021.

    8. On May 27, 2021, undersigned explained to the Court that the government was not

       willing to release Mr. Loganbill’s computer from the custody of the FBI unless he signed

       a specific stipulation agreement. Undersigned further advised the Court that Mr.

       Loganbill was counseled to not sign the stipulation. As a result, until his case is




1
        See Sealed Ex. A: Financial Affidavit of Matthew Loganbill submitted to the Court on
April 1, 2021.
2
       See Sealed Ex. B: Letter from Matthew Loganbill’s bank.
                                                  2
          Case 1:21-mj-00311-RMM Document 10 Filed 06/11/21 Page 3 of 4




         concluded, the government will retain possession of Mr. Loganbill’s computer and he

         will not have access to his financial records to file his 2020 taxes.

    9.   Because of these representations, Magistrate Meriwether extended undersigned’s

         appointment, and set the case for another Ascertainment of Counsel and Status hearing on

         July 12, 2021. She further advised the parties to address reconsideration of appointment

         of counsel before Magistrate Harvey, since Magistrate Harvey made the initial

         ineligibility finding.

    10. Mr. Loganbill is still not able to access the requisite funds to retain private counsel, and

         he will continue to be without the ability to pay for private representation throughout the

         pendency of his case.

    11. Therefore, and with a new accompanying affidavit swearing to these conditions, 3 Mr.

         Loganbill asks the Court to appoint counsel permanently.

    12. The Federal Public Defender for the District of Columbia, through undersigned counsel,

         is willing and able to accept appointment.




3
         See Sealed Ex C: Updated Financial Affidavit of Matthew Loganbill, dated June 7, 2021.
                                                   3
         Case 1:21-mj-00311-RMM Document 10 Filed 06/11/21 Page 4 of 4




       WHEREFORE, Mr. Loganbill asks this Honorable Court reconsider its original

determination that he was ineligible for appointed counsel, and in so doing, permanently appoint

undersigned counsel from the Federal Public Defenders of the District of Columbia.


                                            Respectfully submitted,

                                            A.J. KRAMER
                                            FEDERAL PUBLIC DEFENDER

                                            ____________/s/______________
                                            CARA HALVERSON
                                            Assistant Federal Public Defender
                                            625 Indiana Ave. NW, Ste. 550
                                            Washington, D.C. 20004
                                            (202) 208-7500
                                            cara_halverson@fd.org




                                               4
